                                            Case 3:19-cv-02022-SI Document 82 Filed 04/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         RLI INSURANCE COMPANY,
                                   7                                                       Case No. 19-cv-02022-SI (SI)
                                                        Plaintiffs,
                                   8
                                                 v.                                        ORDER OF CONDITIONAL DISMISSAL
                                   9                                                       UPON SETTLEMENT
                                         LANGAN ENGINEERING,
                                  10     ENVIRONMENTAL, SURVEYING AND
                                         LANDSCAPE ARCHITECTURE, D.P.C.,
                                  11     et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          The parties to the action, by their counsel, have advised the court that they have agreed to a

                                  15   settlement.

                                  16          IT IS HEREBY ORDERED that this matter is DISMISSED WITH PREJUDICE.

                                  17   However, that if any party hereto certifies to this court, with proof of service of a copy thereon on

                                  18   opposing counsel, within ninety days from the date hereof (7/20/21), that settlement has not in fact

                                  19   occurred, the foregoing order shall be vacated and this cause shall forthwith be restored to the

                                  20   calendar for further proceedings.

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 21, 2021

                                  23                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
